F,'LED' ,N CouRT oF cRm/HNAL APPEALS
couRT c)F cR:M:NAL APPEALS

AUST|N, TEXAS

. Transmirted 1/16/2015-12:38;27 Plvl
January 16, 2015 Accepted 1/16/2015 1:04:06 PM
CASE No. AP-77,033 ABEL ACOSTA
ABELACOSTAlb CLERK CLER`K
CoURT oF CRIMINAL APPEALS 610 M `+~>
oF TEXAS
2 /12 } if pa
GEORGE THoMAs CURRY, \
APPELLANT l _, 9/L / 3d
v.

THE STATE OF TEXAS, APPELLEE

APPELLANT’S SECOND MOTION FOR EXTENSION OF TIME
TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:
COMES NOW GEORGE THOMAS CURRY, appellant, by and through his
attorney of record, KURT B. WENTZ, Who files this appellant’s Second Motion for

Extension of Tirne to File Appellant’s Brief and in support thereof Would show this Court

as follows:

l.
The defendant has been guilty of capital murder and sentenced to death.
II.
The appeal of the appellant’s conviction is automatic.
III.
~On August 26, 2014 the Court received the Reporter’s Record.

The appellant'SYbrief Was originally due on or about September 25, 2014.

lV.

The attorney for the appellant filed his First Motion for Extension of Time to File
Appellant's brief on September 9, 2014 requesting an extension of time until March 31,
2015 because of the demands of other cases.

The Court granted counsel's request for an extension of time to December 1,
2014.

V.

The attorney for the appellant has been unable to complete the appellant's brief by
the date given by the Court for the following reasons:

A. Counsel had to try the non-death capital murder case entitled The State of
Texas v. Than Hoang in early August 2014. That trial lasted one Week. -

B. Counsel had to try the aggravated robbery entitled The State of Texas v.
Enitor Cole in early September 2014. That trial lasted one Week.

C. Counsel Was actively engaged in the capital murder death penalty retrial of
The State of Texas v. Warren Rivers. This trial began on October 6, 2014 and concluded
With a death verdict on November 18, 2014. The seven Week trial required an enormous
amount of preparation time. Because of the complexity of the case it Was not possible to
Work on any other cases during the trial.

D. Upon the completion of the Rivers' death penalty case counsel had to tend
to all of the cases that Were rescheduled during the pendency of that trial.

E. On December 12, 2014 counsel Was able to complete and file the brief in

Brian Victorian with the 15t Court of Appeals.

F. Additionally, on January 10, 2015 the father of appellate counsel died in
Clevel-and, Ohio. Arrangements are being made as this Motion is being filed for counsel
to return to Cleveland for funeral services as Well as to attend to necessary family
matters.

vi

Because of the length of the trial in The State of Texas v. Warren Rivers counsel
has been scheduled for numerous felony trials throughout late January, February and
March. These involve numerous serious cases that Will intrude upon counsel's ability to
complete the appellant's brief.

VII.
An extension of time until June 30, 2015 is requested. ~
VIII.

This'request is not intended for the purposes of delay but only so that justice may
be done.

WHEREFORE, PREMISES CONSIDERED, the appellant prays that the Court
grant this Motion in all things.

Respectihlly submitted,

/s/ KURT B. WENTZ

KURT B. WENTZ

5629 Cypress Creek Parkway,
Suite 115 ‘

Houston, Texas 77069

Phone: 281/587-0088

State Bar No. 21 1793 00

e-mail: kbsawentz@yahoo.com
ATTORNEY FOR APPELLANT

CERTIFICATE OF SERVICE
I, Kurt B. Wentz, hereby certify that a true and correct paper copy of the
Appellant’s Second Motion for Extension of Time to File Appellant’s Brief was sent to
the Court of Crirninal Appeals by Certified Mail, Return Receipt Requested, within one
day of that Motion being electronically filed with the _Court, that day being the 16th day of
January, 2015. A true and correct copy said Motion is also being personally delivered to
the Assistant District Attorney for Harris County, Texas presently handling this Cause on

that same date.

/s/ KURT B. WENTZ
KURT B. WENTZ